[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM ON MOTION TO SUPPRESS
The first motion decided by the Court was a motion to suppress dated 3-9-94. The mention consists of three paragraphs. The Court was informed that a copy of the search warrant was not served in accordance with Section 54-33c(a) of our statutes and accordingly, the Court suppressed on this basis.
The Court heard no evidence on this issue. The state acknowledges that service as not made pursuant to the statute.
McGrath, J